251 F.2d 888
102 U.S.App.D.C. 177
Ervin Newton BLUME, Appellant,v.UNITED STATES of America, Appellee.
No. 14113.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 16, 1958.Decided Jan. 23, 1958.

Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, Judge.
Mr. Alvin Gordon, Washington, D.C.  (appointed by the District Court), for appellant.
Mr. Harry T. Alexander, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis, Carroll and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted under what is known as the Miller Act, 62 Stat. 347, 22 D.C.Code (1951) 3501(a), and convicted of simple assault.  We find no error affecting substantial rights.


2
Affirmed.